NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
QIAN IBRAHIM ZI~IAO,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5079
Appeal from the United States Court of Federa1
C1aims in case no. 09-CV-463, Judge Char1es F. Lettow.
ON MOTION
On October 15, 201U, this court ordered Zhao to pay
the court’s docketing fee by NoVember 5, 2010 or this
appeal would be dismissed Zhao has not paid the fee.
Acc0rdingly,
This appeal is dismissed for failure to prosecute Any
pending motion is m0ot.

ZHAO V. US
2
FoR THE CoURT
 1   /s/ Jan Horbal__\;
Date Jan Horbaly
Clerk
cc: Qian Ibrahim Zhao
S
Doug1as G. Edelschick, Esq.
Issued As A Mandate:  1 0 
U.S. Fl l"ED
COURT
rHEFEn€§i?°éT'M‘nF°“
JAN 10 2011
JAN |'HJRBAi.Y
CLERK